DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12, and 13 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Owczarski et al. (US 3,530,568).
Regarding claim 1, Owczarski discloses:
A method of bonding metal members comprising: 
a stacked body forming step of forming a stacked body by putting an insert material [nickel interlayer; 2:22-29, 3:40-59] between a first metal member and a second metal member [turbine components, Udimet 700 barstock; 1:23-35 and 2:50-68] formed of carbide-containing Ni alloys [Udimet 700 contains C in the amounts required by the applicant in PA Pub paragraph 0028; table in column 6] or carbide-containing Fe alloys; and 
a solid phase diffusion bonding step performing solid phase diffusion bonding by solid-solving carbides in the insert material by heating and pressurizing the stacked body, thereby forming a metal member joint body having no carbides precipitated at a bonding interface of a bonding portion [3:21-59], wherein 
the insert material is formed of pure Ni [the nickel plating consists of nickel].
Concerning any claimed results:
Since the prior art process, i.e. the process based on the prior art reference above, is identical to the claimed process it is the examiner’s position that the prior art process will achieve any claimed result; such as the solid-solving of carbides.  This reasoning applies to any claim below where a result is claimed.   
Regarding claim 2, Owczarski discloses:
wherein the first metal member and the second metal member are formed of the carbide-containing Ni alloys, and the insert material contains Ni having a content higher than the Ni content of the first metal member and the second metal member [the nickel interlayer has a higher Ni content than the Udimet barstock].
Regarding claim 3, Owczarski discloses:
wherein the insert material is formed of pure Ni having a purity of 99% or more [nickel plating consists of nickel; 2:22-29, 3:40-59].
Regarding claim 12, Owczarski discloses:
wherein a thickness of the insert material is 5 µm or more and 10 µm or less [5-10 µm or 5 µm specifically; 3:45-59].
Regarding claim 13, Owczarski discloses:
wherein in the solid phase diffusion bonding step, a bonding temperature is 1050°C or higher and 1200°C or lower, a bonding pressure is 5 MPa or more and 20 MPa or less, and a bonding time is 4 hours or longer and 10 hours or shorter [3:26-28 and 5:46-50].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owczarski et al. (US 3,530,568) in (further) view of Schwartz “Metals Joining Manual”, of record.  Note claims 1-3 are alternative rejections should the applicant prove Owczarski et al. does not teach what is noted by the examiner below.
Regarding claim 1, Owczarski teaches:
A method of bonding metal members comprising: 
a stacked body forming step of forming a stacked body by putting an insert material [nickel interlayer; 2:22-29, 3:40-59] between a first metal member and a second metal member [turbine components, Udimet 700 barstock; 1:23-35 and 2:50-68] formed of carbide-containing Ni alloys [Udimet 700 contains C in the amounts required by the applicant in PA Pub paragraph 0028; table in column 6] or carbide-containing Fe alloys; and 
a solid phase diffusion bonding (DFW) step performing solid phase diffusion bonding by solid-solving carbides in the insert material by heating and pressurizing the stacked body, thereby forming a metal member joint body having no carbides precipitated at a bonding interface of a bonding portion [3:21-59].
Owczarski does not explicitly teach: 
the insert material is formed of pure Ni.
While Owczarski teaches the desire to use a Ni interlayer vs an alloyed Ni interlayer and one of ordinary skill in the art would understand that the former interlayer is not to be alloyed, he does not explicitly state that the electroplating process leaves a pure Ni interlayer.  Even so, Owczarski is open to other means of plating; 4:67-73.
Schwartz teaches DFW Ni alloys with an unalloyed Ni interlayer placed between the alloys and the interlayer can be plated, evaporated, sputtered, or a foil; 10-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the plating layer with a foil since it is a known alternative.  In doing so, there is no question about the purity of the Ni foil or reason to use an un-pure Ni foil.   
Regarding claims 2, 12, and 13, refer to the rejections of these claims above.
Regarding claim 3, Owczarski does not explicitly teach:
wherein the insert material is formed of pure Ni having a purity of 99% or more.
However, as noted above Owczarski teaches the desire to use a Ni interlayer vs an alloyed Ni interlayer and one of ordinary skill in the art would understand that the former interlayer is not to be alloyed.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a Ni interlayer of any purity, including 99%, due to metallurgical concerns, availability, and/or cost. 
Regarding claim 11, the use of the Schwartz foil as noted in the rejection of claim 1 meets this claim:
wherein the insert material is formed of a sheet or a foil.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Owczarski et al. (US 3,530,568) or Owczarski et al. (US 3,530,568) in (further) view of Schwartz “Metals Joining Manual” as applied to claims 1-3 above, and in further view of Sah et al. “The recovery of tensile ductility in diffusion-bonded Ni-base alloys by post-bond heat treatments”.
Regarding claims 4-6, Owczarski does not teach:
a heat treatment step in which the metal member joint body is heat-treated to grow crystal grains of a bonding portion between the first metal member and the second metal member across a bonding interface of the bonding portion.
Sah teaches diffusion bonded carbide containing Ni alloys are heat treated at temperatures from 1000-1200°C in order to recover ductility; abstract.  
Note that the applicant heat treats to from 1050-1200°C; 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Sah heat treatment into Owczarski in order to increase the ductility.  In doing so, any claimed results are achieved since the Sah temperatures overlap those of the applicant. 

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735